Exhibit 10.99.1

RESTRICTED STOCK AWARD AGREEMENT FOR

PATH 1 NETWORK TECHNOLOGIES INC. COMMON STOCK UNDER THE

2004 EQUITY INCENTIVE PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of
the 15th day of November, 2005 by and between Path 1 Network Technologies Inc.,
a Delaware corporation (the “Company”), and Thomas L. Tullie (herein referred to
as the “Participant”);

WITNESSETH:

WHEREAS, the Participant serves as Chief Executive Officer for the Company;

WHEREAS, the Company has previously adopted the Path 1 Network Technologies Inc.
2004 Equity Incentive Plan (the “Plan”);

WHEREAS, pursuant to the Plan, the Company has awarded the Participant shares of
common stock under the Plan subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows
(all capitalized terms used herein, unless otherwise defined, have the meaning
ascribed to such terms in the Plan):

1. The Plan. The Plan, a copy of which is attached hereto as Exhibit A, is
hereby incorporated by reference herein and made a part hereof for all purposes,
and when taken with this Agreement shall govern the rights of the Participant
and the Company with respect to the Award (as defined below).

2. Grant of Award. The Company hereby grants to the Participant an award (the
“Award”) of Two Hundred Fifty Thousand (250,000) shares of Company common stock,
par value $0.001 (the “Stock”), on the terms and conditions set forth herein and
in the Plan.

3. Terms of Award.

(a) Escrow of Shares. A certificate representing the shares of Stock subject to
the Award (the “Restricted Stock”) shall be issued in the name of the
Participant and shall be escrowed with the Controller of the Company (the
“Escrow Agent”) subject to removal of the restrictions placed thereon or
forfeiture pursuant to the terms of this Agreement.

(b) Time Vesting. The shares of Restricted Stock will vest in one lump amount on
November 15, 2007 subject to and based on the Participant’s continuous service
with the Company through November 15, 2007. In the event the Participant’s
service with the Company is terminated before November 15, 2007 (i) without
“Cause” or (ii) by the Participant voluntarily for “Good Reason”, then, if and
only if the condition stated in Section 4.3 of the employment letter agreement
dated November 13, 2005 between the Company and the Participant is satisfied,
any shares of Restricted Stock that have not yet been vested shall immediately
vest. Once vested pursuant to the terms of this Agreement, the Restricted Stock
shall be deemed Vested Stock. The Participant expressly acknowledges that
nothing in the Plan or in this Agreement gives him any right to continue his
service with the Company for any period of time, nor does the Plan or this
Agreement interfere in any way with his right or the Company’s right to
terminate that service at any time, for any reason, with or without cause
(subject to any applicable consequences under any express written contracts).



--------------------------------------------------------------------------------

(c) Voting Rights and Dividends. The Participant shall have all of the voting
rights attributable to the shares of Restricted Stock issued to him. Cash
dividends declared and paid by the Company with respect to the shares of
Restricted Stock shall be paid to the Participant.

(d) Vested Stock—Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the certificates representing such
Stock and the Secretary of the Company shall (subject to Section 11 below)
deliver to the Participant certificates representing such Vested Stock free and
clear of all restrictions.

(e) Forfeiture. In the event the Participant’s employment with the Company is,
prior to all shares of Restricted Stock becoming Vested Stock, terminated for
any reason other than (i) death, (ii) disability, (iii) without Cause, or
(iv) by the Participant for Good Reason, then all shares of Restricted Stock
which have not yet been vested shall be absolutely forfeited and the Participant
shall have no further interest therein of any kind whatsoever.

4. Change of Control Vesting.

(a) Upon a Change of Control, all Restricted Stock shall immediately become
Vested Stock and the Company shall deliver to the Participant certificates
representing the Vested Stock free and clear of all restrictions.

(b) “Change of Control” shall have the definition given to that term in the
employment letter agreement dated November 13, 2005 between the Company and the
Participant.

5. Cause. “Cause” shall have the definition given to that term in the employment
letter agreement dated November 13, 2005 between the Company and the
Participant.

6. Good Reason. Voluntary termination for “Good Reason” shall have the
definition given to that term in the employment letter agreement dated
November 13, 2005 between the Company and the Participant.

7. Stock Powers and the Beneficiary. The Participant hereby agrees to execute
and deliver to the Controller of the Company a stock power (endorsed in blank)
in the form of Exhibit B hereto covering his Award and authorizes the Controller
to deliver to the Company any and all shares of Restricted Stock that are
forfeited under the provisions of this Agreement, together with such stock
power.

8. Non-transferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any shares of Restricted Stock or any interest therein in any manner
whatsoever before they vest.

9. Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in writing.

10. Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of California, without regard to its
conflicts of laws provisions.

11. Withholding. The Company and the Participant shall comply with all federal
and state laws and regulations, if any, respecting the withholding, deposit and
payment of any income, employment

 

2



--------------------------------------------------------------------------------

or other taxes relating to the Award. No share certificate shall be delivered to
the Participant except upon payment of all required employee-side withholding
taxes by the Participant to the Company. Any delay by the Participant in making
such payment shall not affect the due date for such delivery nor the date as of
which the value of Shares is measured for withholding tax purposes.

12. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

13. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

14. Entire Agreement; No Amendments. The parties acknowledge that this Award
constitutes 250,000 of the Initial Shares which were to be granted by the
Company to the Participant pursuant to the employment letter agreement dated
November 13, 2005 between the Company and the Participant, and satisfies all of
the Company’s obligations with regard to such 250,000 of the Initial Shares.
This Agreement constitutes the complete agreement of the parties with regard to
the subject matter hereof, including the employment letter agreement, and
supersedes all prior or contemporaneous commitments and agreements, oral or
written, with regard thereto. This Agreement may not be amended except in
writing and signed by the parties hereto.

15. Attorneys. The parties acknowledge that they have the right to have been
represented by legal counsel of their own choosing, and that Heller Ehrman LLP
and Hayden Trubitt are representing the Company and are not representing the
Participant.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Path 1 Network Technologies Inc.

(a Delaware corporation)

By:  

/s/    JEREMY FERRELL

Its:   Interim CFO

 

Participant: /s/    THOMAS L. TULLIE Thomas L. Tullie

 

3



--------------------------------------------------------------------------------

Exhibit A

2004 EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, Thomas L. Tullie, an individual, hereby irrevocably assigns
and conveys to                                     ,
                                         (            ) shares of the Common
Stock of Path 1 Network Technologies Inc., a Delaware corporation, $0.001 par
value, and appoints                      as attorney to transfer such shares on
the books of such corporation.

Dated: ___________

 

    Thomas L. Tullie



--------------------------------------------------------------------------------

RESTRICTED STOCK AWARD AGREEMENT FOR

PATH 1 NETWORK TECHNOLOGIES INC. COMMON STOCK UNDER THE

2000 STOCK OPTION/STOCK ISSUANCE PLAN

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of
the 15th day of November, 2005 by and between Path 1 Network Technologies Inc.,
a Delaware corporation (the “Company”), and Thomas L. Tullie (herein referred to
as the “Participant”);

WITNESSETH:

WHEREAS, the Participant serves as Chief Executive Officer for the Company;

WHEREAS, the Company has previously adopted the Path 1 Network Technologies Inc.
2000 Stock Option/Stock Issuance Plan (the “Plan”);

WHEREAS, pursuant to the Plan, the Company has awarded the Participant shares of
common stock under the Plan subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows
(all capitalized terms used herein, unless otherwise defined, have the meaning
ascribed to such terms in the Plan):

16. The Plan. The Plan, a copy of which is attached hereto as Exhibit A, is
hereby incorporated by reference herein and made a part hereof for all purposes,
and when taken with this Agreement shall govern the rights of the Participant
and the Company with respect to the Award (as defined below).

17. Grant of Award. The Company hereby grants to the Participant an award (the
“Award”) of Fifty Thousand (50,000) shares of Company common stock, par value
$0.001 (the “Stock”), on the terms and conditions set forth herein and in the
Plan.

18. Terms of Award.

(a) Escrow of Shares. A certificate representing the shares of Stock subject to
the Award (the “Restricted Stock”) shall be issued in the name of the
Participant and shall be escrowed with the Controller of the Company (the
“Escrow Agent”) subject to removal of the restrictions placed thereon or
forfeiture pursuant to the terms of this Agreement.

(b) Time Vesting. The shares of Restricted Stock will vest in one lump amount on
November 15, 2008 subject to and based on the Participant’s continuous service
with the Company through November 15, 2008. In the event the Participant’s
service with the Company is terminated before November 15, 2008 (i) without
“Cause” or (ii) by the Participant voluntarily for “Good Reason”, then, if and
only if the condition stated in Section 4.3 of the employment letter agreement
dated November 13, 2005 between the Company and the Participant is satisfied,
any shares of Restricted Stock that have not yet been vested shall immediately
vest. Once vested pursuant to the terms of this Agreement, the Restricted Stock
shall be deemed Vested Stock. The Participant expressly acknowledges that
nothing in the Plan or in this Agreement gives him any right to continue his
service with the Company for any period of time, nor does the Plan or this
Agreement interfere in any way with his right or the Company’s right to
terminate that service at any time, for any reason, with or without cause
(subject to any applicable consequences under any express written contracts).

 

6



--------------------------------------------------------------------------------

(c) Voting Rights and Dividends. The Participant shall have all of the voting
rights attributable to the shares of Restricted Stock issued to him. Cash
dividends declared and paid by the Company with respect to the shares of
Restricted Stock shall be paid to the Participant.

(d) Vested Stock—Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the certificates representing such
Stock and the Secretary of the Company shall (subject to Section 11 below)
deliver to the Participant certificates representing such Vested Stock free and
clear of all restrictions.

(e) Forfeiture. In the event the Participant’s employment with the Company is,
prior to all shares of Restricted Stock becoming Vested Stock, terminated for
any reason other than (i) death, (ii) disability, (iii) without Cause, or
(iv) by the Participant for Good Reason, then all shares of Restricted Stock
which have not yet been vested shall be absolutely forfeited and the Participant
shall have no further interest therein of any kind whatsoever.

19. Change of Control Vesting.

(a) Upon a Change of Control, all Restricted Stock shall immediately become
Vested Stock and the Company shall deliver to the Participant certificates
representing the Vested Stock free and clear of all restrictions.

(b) “Change of Control” shall have the definition given to that term in the
employment letter agreement dated November 13, 2005 between the Company and the
Participant.

20. Cause. “Cause” shall have the definition given to that term in the
employment letter agreement dated November 13, 2005 between the Company and the
Participant.

21. Good Reason. Voluntary termination for “Good Reason” shall have the
definition given to that term in the employment letter agreement dated
November 13, 2005 between the Company and the Participant.

22. Stock Powers and the Beneficiary. The Participant hereby agrees to execute
and deliver to the Controller of the Company a stock power (endorsed in blank)
in the form of Exhibit B hereto covering his Award and authorizes the Controller
to deliver to the Company any and all shares of Restricted Stock that are
forfeited under the provisions of this Agreement, together with such stock
power.

23. Non-transferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge any shares of Restricted Stock or any interest therein in any manner
whatsoever before they vest.

24. Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in writing.

25. Binding Effect and Governing Law. This Agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of California, without regard to its
conflicts of laws provisions.

26. Withholding. The Company and the Participant shall comply with all federal
and state laws and regulations, if any, respecting the withholding, deposit and
payment of any income, employment

 

7



--------------------------------------------------------------------------------

or other taxes relating to the Award. No share certificate shall be delivered to
the Participant except upon payment of all required employee-side withholding
taxes by the Participant to the Company. Any delay by the Participant in making
such payment shall not affect the due date for such delivery nor the date as of
which the value of Shares is measured for withholding tax purposes.

27. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

28. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.

29. Entire Agreement; No Amendments. The parties acknowledge that this Award
constitutes 50,000 of the Initial Shares which were to be granted by the Company
to the Participant pursuant to the employment letter agreement dated
November 13, 2005 between the Company and the Participant, and satisfies all of
the Company’s obligations with regard to such 50,000 of the restricted Initial
Shares. This Agreement constitutes the complete agreement of the parties with
regard to the subject matter hereof, including the employment letter agreement,
and supersedes all prior or contemporaneous commitments and agreements, oral or
written, with regard thereto. This Agreement may not be amended except in
writing and signed by the parties hereto.

30. Attorneys. The parties acknowledge that they have the right to have been
represented by legal counsel of their own choosing, and that Heller Ehrman LLP
and Hayden Trubitt are representing the Company and are not representing the
Participant.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Path 1 Network Technologies Inc.

(a Delaware corporation)

By:  

/s/    JEREMY FERRELL

Its:   Interim CFO

 

Participant: /s/    THOMAS L. TULLIE         Thomas L. Tullie

 

8



--------------------------------------------------------------------------------

Exhibit A

2000 STOCK OPTION/STOCK ISSUANCE PLAN



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, Thomas L. Tullie, an individual, hereby irrevocably assigns
and conveys to _______________________,___________________________
(            ) shares of the Common Stock of Path 1 Network Technologies Inc., a
Delaware corporation, $0.001 par value, and appoints __________ as attorney to
transfer such shares on the books of such corporation.

Dated: ___________

 

    Thomas L. Tullie